


SECOND AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT
 
THIS SECOND AMENDED AND RESTATED SENIOR EXECUTIVE AGREEMENT (the “Agreement”) by
and between ON ASSIGNMENT, INC., a Delaware corporation (the “Company”) and
PETER T. DAMERIS (“Executive”) is entered into on November 17, 2015. This
Agreement amends and restates the Original Agreement (as defined below) and is
effective as of the Amended Effective Date (as defined below).
 
RECITALS
 
A.     The Company and Executive previously entered into that certain Amended
and Restated Senior Executive Agreement (the “Original Agreement”), dated
December 13, 2012 and effective December 31, 2012, pursuant to which Executive
currently serves as the Chief Executive Officer and President of the Company.
 
B.      The Company and Executive wish to enter into an amended and restated
agreement, effective December 31, 2015 (the “Amended Effective Date”) pursuant
to which Executive will continue his employment as the Chief Executive Officer
and President of the Company under the terms and conditions set forth herein.


C.    As of the Amended Effective Date, the Original Agreement shall be
superseded by this Agreement.


D.    Certain definitions are set forth in Section 4 of this Agreement.
 
AGREEMENT
 
The parties hereto agree as follows:
 
1.    Employment.  The Company hereby engages Executive to continue to serve as
the Chief Executive Officer and President of the Company, and Executive agrees
to continue to serve the Company, during the Service Term (as defined in Section
1(f) hereof) in the capacities, and subject to the terms and conditions, set
forth in this Agreement.
 
(a)    Services.  During the Service Term, Executive, as Chief Executive Officer
and President of the Company, shall have all the duties and responsibilities
customarily rendered by Chief Executive Officers and Presidents of companies of
similar size and nature and as may be reasonably assigned from time to time by
the Board (as defined below). Executive will report directly to the Board.
Executive will devote his best efforts and substantially all of his business
time and attention (except for vacation periods and periods of illness or other
incapacity) to the business of the Company and its Affiliates (as defined
below). Notwithstanding the foregoing, and provided that such activities do not
interfere with the fulfillment of Executive’s obligations hereunder, Executive
may (i) serve as an officer, director or trustee of any charitable or non-profit
entity; (ii) own a passive investment in any private company and own up to 5% of
the outstanding voting securities of any public company; or (iii) with the prior
approval of the Board, serve as a director of up to two other companies so long
as such companies do not compete with the Company and Executive notifies the
Board in advance of accepting any such position. Unless the Company and
Executive agree to the contrary, Executive’s place of employment shall be at the
Company’s principal executive offices in Calabasas, California; provided,
however, that Executive shall be permitted under the terms of this Agreement,
upon conditions approved by the Board, to relocate his principal residence to
Texas and to

1



--------------------------------------------------------------------------------




perform his duties and responsibilities under this Agreement from such location
and commute from time to time to the Company’s principal executive offices so
long as such relocation does not materially interfere with Executive’s
satisfactory performance of his duties and responsibilities under this Agreement
and, provided, further, that Executive will travel to such other locations as
may be reasonably necessary in order to discharge his duties and
responsibilities hereunder. Executive shall have the right to attend all
meetings of the Board and will be nominated for election as a director for each
term for which he is eligible to serve during the Service Term.


(b)    Salary, Bonus and Benefits.
 
(i)    Salary and Bonus. During the Service Term, effective from and after
January 1, 2016, the Company will pay Executive a base salary (the “Annual Base
Salary”) as the Board may designate from time to time, at the rate of not less
than $926,000 per annum, payable in accordance with the Company’s normal payroll
practices; provided, however, that the Annual Base Salary shall be subject to
review by the Board for upward increases (but not decreases) annually during the
first quarter of each calendar year of the Service Term, with any such upward
increases having retroactive effect to January 1 of the year to which such
increases apply. With respect to calendar year 2016 and each calendar year
thereafter during the Service Term, Executive will be eligible to receive an
annual bonus (the “Annual Bonus”), based on a target bonus opportunity equal to
at least 100% of Executive’s Annual Base Salary and a maximum bonus opportunity
of 200% of Executive’s Annual Base Salary, as determined by the Compensation
Committee of the Board (the “Compensation Committee”) based upon the Company’s
achievement of applicable performance goals to be determined by the Compensation
Committee. The Annual Bonus, if any, shall be due and payable to Executive, in
cash, on or prior to March 15 of the year immediately following that in which
such annual bonus is earned (for the avoidance of doubt, this deadline is
intended to comply with the “short-term deferral” exemption from the application
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)).
 
(ii)    Benefits.  During the Service Term, Executive shall be entitled to
participate in and shall receive all benefits under pension benefit plans
provided by the Company (including without limitation participation in any
Company incentive, savings and retirement plans, practices, policies and
programs) to the extent applicable generally to other peer executives of the
Company.  In addition, during the Service Term, Executive and/or Executive’s
family shall be entitled to participate and shall receive all benefits under
welfare plans provided by the Company (including without limitation medical
prescriptions, dental, disability, employee life, group life, accidental life
and travel accident insurance plans and plans) to the extent and on the same
basis applicable generally to other peer executives of the Company.  Executive
shall be reimbursed for customary travel and other expenses, subject to standard
and reasonable documentation requirements.  In addition, Executive will receive
a stipend of $450 per month for lease of an automobile and other related
expenses during the Service Term, payable in equal monthly increments during the
Service Term.  Executive shall be entitled to vacation according to the vacation
policy in place for other senior executives of the Company.
 

2



--------------------------------------------------------------------------------




(iii)    Long-Term Incentive Awards. During the Service Term, Executive shall be
eligible to receive grants of awards identified in this Section 1(b)(iii) (the
“LTIP Awards”) at the times and subject to the terms and conditions set forth
below. Each LTIP Award shall be subject to the terms and conditions of the
applicable incentive plan pursuant to which such LTIP Award is granted and shall
be set forth in an award agreement between Executive and the Company (each such
agreement, an “Award Agreement”).


(A)     Tranche A Awards. No later than the ninetieth day of each of calendar
years 2016, 2017, 2018 and 2019, subject to Executive’s continued employment
with the Company through the applicable grant date (subject to Section
1(b)(iii)(E)(3) below) and approval by the Committee, the Company shall grant to
Executive performance-vesting restricted stock units (“Tranche A RSUs”) with
respect to a number of shares of the Company’s common stock having a fair market
value equal to $800,000, determined by dividing $800,000 by the closing price of
the Company’s common stock on the first trading day of the calendar year in
which the respective Tranche A RSU award is granted.   The performance period
applicable to each Tranche A RSU award shall be the calendar year during which
the respective Tranche A RSU award is granted, and each Tranche A RSU award
shall (1) vest in full on January 2 of the year immediately following the grant
year, subject to continued employment through such date, upon the Company
attaining positive Adjusted EBITDA over the calendar year during which the
respective Tranche A RSU award is granted and (2) be paid within sixty (60) days
after vesting. Consistent with the foregoing, the terms and conditions of each
award of Tranche A RSUs, including the applicable vesting and share delivery
conditions, shall be set forth in an RSU Award Agreement to be entered into by
the Company and Executive which shall evidence the grant of each award of
Tranche A RSUs (the “Tranche A RSU Agreements”). Each award of Tranche A RSUs
shall, subject to the provisions of this Section 1(b)(iii)(A), be governed in
all respects by the terms of the applicable Tranche A RSU Agreement and the
applicable equity incentive plan.


(B)     Tranche B Awards. No later than the ninetieth day of each of calendar
years 2016, 2017, 2018 and 2019, and subject to Executive’s continued employment
with the Company through the applicable grant date (subject to Section
1(b)(iii)(E)(3) below) and approval by the Committee, the Company shall grant to
Executive performance-vest restricted stock units (“Tranche B RSUs”) with
respect to a target number of shares of the Company’s common stock having a fair
market value equal to $2,300,000 and a maximum number of shares of the Company’s
common stock having a fair market value of $3,450,000, determined by dividing
$2,300,000 and $3,450,000, respectively, by the closing price of the Company’s
common stock on the first trading day of the calendar year in which the
respective Tranche B RSU award is granted.   The performance period applicable
to each Tranche B RSU award shall be the calendar year during which the
respective Tranche B RSU award is granted. Each Tranche B RSU award shall vest,
subject to continued employment, in substantially equal installments on January
2 of each of the year immediately following the grant year and the first and
second anniversaries thereof, and shall be paid within sixty (60) days after the
applicable vesting date. Consistent with the foregoing, the terms and conditions
of each award of Tranche B RSUs, including the applicable vesting and share
delivery conditions, shall be set forth in an RSU Award Agreement to be entered
into by the Company and Executive which shall evidence the grant of each award
of Tranche B RSUs (the “Tranche B RSU Agreements”). Each award of Tranche B RSUs
shall, subject to the provisions of this Section 1(b)(iii)(B), be governed in
all respects by the terms of the applicable Tranche B RSU Agreement and the
applicable equity incentive plan.



3



--------------------------------------------------------------------------------




(C)    Tranche C Awards. Subject to Executive’s continued employment with the
Company through the applicable grant date and further subject Section
1(b)(iii)(E)(3) below, the Company shall make the following grants of additional
performance awards to Executive under an applicable Company equity incentive
plan (the “Tranche C Grants”): During the first ninety days of each of calendar
years 2016, 2017, 2018 and 2019, the Company shall grant to Executive a Tranche
C Grant, providing the opportunity to earn up to $500,000, payable as soon as
practicable after the January 2 of the year immediately following the applicable
grant year, but in no event later than March 15 of the year immediately
following the applicable grant year.
Notwithstanding the foregoing, payment or settlement of Tranche C Grants, if
applicable, may be accelerated as provided in Section 1(b)(iii)(D) and (E)
below. Subject to the foregoing requirements, Tranche C Grants shall be paid at
the time of settlement, to the extent earned, in either (i) fully vested, freely
transferable shares of Company common stock (subject to limitations on transfer
imposed under applicable law) or (ii) if insufficient shares remain under the
applicable equity incentive plan at the time of settlement to pay any earned
portion of a Tranche C Grant in shares of Company common stock, then such
portion of the Tranche C Grant shall instead be paid in cash. Upon or prior to
making the applicable grant, the Company and Executive shall determine by mutual
agreement the performance criteria applicable to the vesting of Tranche C Grants
(selected from performance criteria enumerated in an applicable equity incentive
plan) and the Compensation Committee shall, in consultation with Executive,
establish in writing performance goals applicable to each Tranche C Grant based
on such performance criteria and determined by reference to the twelve-month
performance period beginning on January 1 of the year of grant. Each Tranche C
Grant shall vest, subject to Sections 1(b)(iii)(D) and (E) below, on January 2
of the year immediately following the year in which such Tranche C Grant is
made, subject to Executive’s continued employment through such date, in each
case, as to (i) no portion of the award if the applicable performance goals are
attained at less than 90% of target, (ii) 80% of the award if the applicable
performance goals are attained at 90% of target, (iii) 100% of the award if the
applicable performance goals are attained at or above 110% of target, and (iv) a
linear pro ration between 80% – 100% of the award if the applicable performance
goals are attained between 90% – 110% of target (for example, a Tranche C Grant
shall vest as to 95% of the award upon attainment of 105% of the applicable
target).


(D)     Additional RSU Award. On January 4, 2016, subject to Executive’s
continued employment with the Company through the applicable grant date and
approval by the Committee, the Company shall grant to Executive
performance-vesting restricted stock units (“Additional RSU Award”) with respect
to a number of shares of the Company’s common stock having a fair market value
equal to $800,000, determined by dividing $800,000 by the closing price of the
Company’s common stock on January 4, 2016.   The Additional RSU Award shall vest
in substantially equal installments on January 2 of calendar years 2017, 2018,
2019 and 2020, subject to Executive’s continued employment through the
applicable vesting date and the Company’s attainment of positive Adjusted EBITDA
over calendar year 2016. In addition, the Additional RSU Award shall vest in
full upon a termination of Executive’s employment due to his death or Disability
or due to a termination by the Company without Cause. Consistent with the
foregoing, the terms and conditions of the Additional RSU Award, including the
applicable vesting and share delivery conditions, shall be set forth in an Award
Agreement to be entered into by the Company and Executive which shall evidence
the grant of the Additional RSU award. The Additional RSU Award shall, subject
to the provisions of this Section 1(b)(iii)(D), be governed in all respects by
the terms of the applicable Award Agreement and the applicable equity incentive
plan.


    

4



--------------------------------------------------------------------------------




(E)        Termination of Employment. Each long-term incentive award granted
pursuant to Section 1(b)(iii) of the Original Agreement (the “Prior Awards”)
that remains outstanding as of Executive’s termination of employment shall be
governed by the terms and conditions of the applicable award agreement and the
Original Agreement. The following provisions shall govern the LTIP Awards in the
event of Executive’s termination of employment:


(1)     Termination Without Cause, for Good Reason or Due to Death or
Disability. If Executive’s employment with the Company terminates due to his
death or Disability or due to a termination by the Company without Cause or by
Executive for Good Reason (each as defined below and each, a “Qualifying
Termination”), subject to Section 1(g) below, this Section 1(b)(iii)(E)(1) shall
govern the Tranche C Grants, and each Tranche A RSU award and Tranche B RSU
award shall be governed by the terms and conditions set forth in the applicable
Award Agreement. Tranche C Grants that have vested but have not been settled or
paid as of the date of a Qualifying Termination shall be settled or paid as soon
as practicable after the January 2 immediately following the Date of
Termination, but in no event later than the March 15 immediately following such
Date of Termination. Tranche C Grants that have not vested as of the Date of
Termination shall remain outstanding and eligible to vest upon the January 2
immediately following the Date of Termination (without the requirement of
continued employment beyond such termination) and shall vest on a pro-rated
basis upon and be paid as soon as practicable after such January 2 (but in no
event later than the March 15 immediately following such Date of Termination),
in a manner determined by multiplying amounts that would be earned under such
Tranche C Grant based solely on attainment of the applicable performance
objectives by a fraction, the numerator of which equals the number of days
Executive was employed by the Company from January 1 of the applicable year of
grant through the Date of Termination, and the denominator of which equals 365.


(2)    Termination for Cause; Resignation Other Than for Good Reason. If
Executive’s employment is terminated by the Company for Cause or due to
Executive’s resignation other than for Good Reason, (a) all Tranche C Grants
that have not vested as of the Date of Termination shall terminate, (b) all
Tranche C Grants that have vested prior to the Date of Termination, but have not
been settled or paid as of the Date of Termination (if applicable), subject to
Section 1(g) below, shall be settled or paid as soon as practicable after the
January 2 immediately following the Date of Termination, but in no event later
than the March 15 immediately following the Date of Termination and (c) the
Additional RSU Award and each Tranche A RSU award and Tranche B RSU award shall
be governed by the terms and conditions set forth in the applicable Award
Agreement.
(3)    Termination of Employment Prior to Grant. If, during the first ninety
(90) days of any calendar year in which Executive is entitled to receive a LTIP
Award in accordance with Section 1(b)(iii)(A)--(D) above, Executive experiences
a Qualifying Termination occurring prior to the date in such calendar year on
which any such LTIP Award would otherwise be granted, the LTIP Awards to which
Executive is entitled for such calendar year shall instead be granted to
Executive as of no later than immediately prior to such Qualifying Termination
and shall be administered in accordance 1(b)(iii)(E)(1) above. Except as
expressly provided in the immediately preceding sentence, any LTIP Awards that
have not been granted as of the Date of Termination shall be forfeited and
Executive shall have no further rights or interests in respect of such
un-granted LTIP Awards.
(4)    Forfeiture of Awards. All Tranche C Grants that have not vested in the
case of a Qualifying Termination in which such Tranche C Grants remain unvested
as of the January 2 following the Date of Termination (after taking into
consideration any vesting that may occur upon or following the Date of
Termination as provided above or under any other agreement between Executive and
Company), shall terminate as of such January 2, and, in all cases, shall be
canceled without payment of consideration therefor. Following settlement or
payment of any vested Tranche C Grants, if applicable, such

5



--------------------------------------------------------------------------------




awards shall terminate and Executive shall have no further rights or interests
in respect of such awards. In addition, each Tranche A RSU award and Tranche B
RSU award shall be governed by the terms and conditions set forth in the
applicable Award Agreement.


                
(F)    Employment Taxes. Notwithstanding anything contained herein to the
contrary, to the extent that any compensation payable hereunder, including
without limitation, under any of the LTIP Awards, constitutes “nonqualified
deferred compensation” within the meaning of Code Section 409A, the payment of
any such compensation may be accelerated, as determined by the Company, to the
greatest extent permitted under Treasury Regulation 1.409A-3(j)(4)(vi) to pay
any taxes imposed under the Federal Insurance Contribution Act (“FICA”) on such
compensation or under Code Section 3401 or corresponding withholding provisions
of applicable state, local or foreign tax laws as income tax obligations arising
in connection with any such acceleration, including any additional taxes
attributable to pyramiding wages and taxes, provided, that the total of any such
accelerated payment shall not exceed the applicable FICA and income tax
obligations to which such accelerated payments relate.


(G)    Payment Dates. With respect to any payment under an LTIP Award that may
be made by its terms over a range of dates, the Company shall determine the
exact date of payment in its sole discretion and the Executive shall not be able
to directly or indirectly designate the calendar year of such payment.


(c)    Termination.
 
(i)     Events of Termination.  Executive’s employment with the Company shall
cease upon:
 
(A)Executive’s death.
 
(B)    Executive’s voluntary retirement.
 
(C)    Executive’s “Disability” which means Executive has become disabled within
the meaning of Code Section 409A.
 
(D)        Termination by the Company by the delivery to Executive of a written
notice from the Board or the CEO that Executive has been terminated (“Notice of
Termination”) with or without Cause.  “Cause” shall mean:
 
(1)    Executive’s (aa) conviction of a felony; (bb) Executive’s commission of
any other material act or omission involving dishonesty or fraud with respect to
the Company or any of its Affiliates or any of the customers, vendors or
suppliers of the Company or its Subsidiaries; (cc) Executive’s misappropriation
of material funds or assets of the Company for personal use; or (dd) Executive’s
engagement in unlawful harassment or other discrimination with respect to the
employees of the Company or its Subsidiaries;
 
(2)     Executive’s continued substantial and repeated neglect of his duties,
after written notice thereof from the Board, and such neglect has not been cured
within thirty (30) days after Executive receives notice thereof from the Board;
 

6



--------------------------------------------------------------------------------




(3)    Executive’s gross negligence or willful misconduct in the performance of
his duties hereunder that is materially and demonstrably injurious to the
Company;
 
(4)    Executive’s engaging in conduct constituting a breach of Sections 2 or 3
hereof that is not cured in full within fifteen (15) days, and is materially and
demonstrably injurious to the Company, after  notice of default thereof, from
the Company, as determined by a court of law.


In order for the termination to be effective: Executive must be notified in
writing (which writing shall specify the cause in reasonable detail) of any
termination of his employment for Cause.  Executive will then have the right,
within ten days of receipt of such notice, to file a written request for review
by the Company.  In such case, Executive will be given the opportunity to be
heard, personally or by counsel, by the Board and a majority of the Directors
must thereafter confirm that such termination is for Cause.  If the Directors do
not provide such confirmation, the termination shall be treated as other than
for Cause.  Notwithstanding anything to the contrary contained in this
paragraph, Executive shall have the right after termination has occurred to
appeal any determination by the Board that such termination was for “Cause” in
accordance with the provisions of Section 8(f) hereof.


(E)           Executive’s voluntary resignation by the delivery to the Company
and the Board of at least thirty (30) days written notice from Executive that
Executive has resigned with or without Good Reason.  “Good Reason” shall mean
Executive’s resignation from employment with the Company after the occurrence of
any one of the following:
 
(1)the failure of the Company to pay an amount owing to Executive in breach of
this Agreement; or
 
(2)    without Executive’s consent, a relocation of Executive’s principal work
location from the Calabasas, California metropolitan area that constitutes a
material change in the geographic location at which he must perform services
under this Agreement (within the meaning of Code Section 409A);


provided, that Executive’s resignation shall only constitute a resignation for
“Good Reason” hereunder if (I) Executive provides the Company with written
notice setting forth in reasonable detail the facts or circumstances
constituting Good Reason within thirty (30) days after Executive becomes
reasonably aware of the existence of such facts and circumstances, (or
reasonably aware that there is a controversy between the Company’s
interpretation of any payment obligation or principal work location requirement
of this Agreement and the Executive’s interpretation of same), (II) the Company
has failed to cure such facts or circumstances within thirty (30) days after
receipt of such written notice, and (III) the date of Executive’s “separation
from service” (within the meaning of Code Section 409A(a)(2)(A)(i), and Treasury
Regulation Section 1.409A-1(h)) (“Separation from Service”) occurs no later than
thirty-five (35) days after Executive gives notice of the event constituting
Good Reason.
 
The delivery by Executive of notice to the Company that he does not intend to
renew this Agreement as provided in Section 1(f) shall constitute a resignation
by Executive without Good Reason unless such notice fulfills the requirements of
Section 1(c)(i)(E)(1) or (2) above.


For the avoidance of doubt, in no event shall Executive’s ceasing to serve as
the President of the Company, whether voluntarily or involuntarily, constitute
Good Reason.
 

7



--------------------------------------------------------------------------------




(ii)           Date of Termination.  “Date of Termination” means the date on
which Executive experiences a Separation from Service.
 
(iii)         Rights on Termination.
 
(A)     In the event that termination is by the Company without Cause (including
by operation of the last paragraph of Section 1(c)(i)(D) above) or by Executive
with Good Reason and Executive experiences a Separation from Service as a result
of such termination, subject to Section 1(g) below:


(1)    The Company will pay Executive (i) an amount equal to 150% of the Annual
Base Salary, payable over a period of eighteen (18) months commencing on the
Date of Termination (the “Severance Period”) in substantially equal installments
in accordance with Company payroll procedures applicable to senior executives of
the Company, as in effect from time to time (but no less often than monthly),
provided, that payment of the amounts described in this Section shall not
commence until the Company’s first payroll date occurring on or after the 30th
day following the Date of Termination (the “First Payroll Date”) and any amounts
that would otherwise have been paid prior to the First Payroll Date shall
instead be paid on the First Payroll Date, and (ii) a lump sum cash amount,
payable on the First Payroll Date, equal to the aggregate premiums that the
Company would have paid for basic life insurance, accidental death and
dismemberment insurance and long- and short-term disability insurance, each as
in effect on the Date of Termination, had Executive remained employed by the
Company during the Severance Period (together, “Insurance Benefits”). In
addition, during the Severance Period, subject to Executive’s proper election to
continue healthcare coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
Executive’s COBRA premiums in respect of COBRA benefits to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such COBRA benefits to be exempt from the
application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that (x) if any plan pursuant to which such benefits
are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Code Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (y) such amounts would be
considered discriminatory under Code Section 105(h), or (z) the Company is
otherwise unable to continue to cover Executive under its group health plans
(including without limitation, due to Section 2716 of the Public Health Service
Act or the Patient Protection and Affordable Care Act), then, in any such case,
an amount equal to each remaining Company payment shall thereafter be paid to
Executive in cash or by check in substantially equal monthly installments over
the continuation coverage period (or the remaining portion thereof); and


(2)    All LTIP Awards other than the Additional RSU Award shall be treated as
provided in Section 1(b)(iii)(E)(1) above, all Prior Awards shall be treated as
provided in Section 1(b)(iii)(E) above and the Additional RSU Award shall be
treated as provided in Section 1(b)(iii)(D) above.


For purposes of paragraph (e) below, payments of Annual Base Salary, amounts in
lieu of Insurance Benefits, COBRA premiums and any vesting of LTIP Awards and
Prior Awards following the Date of Termination, in each case, as described in
this Agreement, are collectively referred to as “Severance Payments.” In
addition, the Company will pay to Executive in a lump-sum the value of any
accrued but unused vacation time. No Severance Payments or benefits shall be
paid or provided unless Executive has executed and not revoked a release in a
form mutually acceptable to both the Company and Executive that is subject to
paragraph (e) below.  In addition, the Company agrees that concurrently with
Executive’s execution of such release, the Company shall execute a contingent
mutual release in a form that is mutually acceptable to both the Company

8



--------------------------------------------------------------------------------




and Executive that is subject to paragraph (e) below. Each payment under Section
1(c)(iii)(A) above shall be treated as a separate payment for purposes of Code
Section 409A.
 
(B)           If the Company terminates Executive’s employment for Cause, if
Executive resigns without Good Reason (including by operation of the last
paragraph of Section 1(c)(i)(E)), or if the Company elects not to renew the
Service Term, then the Company’s obligations to pay any compensation or benefits
under this Agreement and all vesting under all equity awards held by Executive
will cease effective as of the Date of Termination, provided, that LTIP Awards
shall be treated in accordance with Section 1(b)(iii)(E)(2) above, provided,
further, that any Prior Awards that remain outstanding as of Executive’s
termination of employment shall be governed by the terms and conditions of the
applicable award agreement and the Original Agreement.  Executive’s right to
receive any other health or other benefits, if any, will be determined under the
provisions of applicable plans, programs or other coverages.
 
(C)           If Executive’s employment terminates because of  Executive’s death
or Disability, then Executive or his estate shall be entitled to any disability
income or life insurance payments from any insurance policies (other than any 
“key man” life insurance policy) maintained by the Company.  In addition, in the
event of such a termination, for a period of twelve (12) months commencing on
the Date of Termination, Executive or his estate shall be entitled to payment of
an amount equal to 100% of the Annual Base Salary, payable over twelve (12)
months from Executive’s death or Disability in approximately equal installments
on regular salary payment dates. LTIP Awards other than the Additional RSU Award
shall be treated in accordance with Section 1(b)(iii)(E)(1) above, the
Additional RSU Award shall be treated as provided in Section 1(b)(iii)(D) above
and any Prior Awards that remain outstanding as of Executive’s termination of
employment shall be governed by the terms and conditions of the applicable award
agreement and the Original Agreement.
 
Notwithstanding the foregoing, the Company’s obligation to Executive for
Severance Payments shall cease if Executive is found by a court of law to be in
material violation of the provisions of Sections 2 or 3 hereof. 
 
(d)     Mitigation. The Company’s obligation to continue to provide Executive
with the Severance Payments pursuant to Section 1(c)(iii)(A) above and the
benefits pursuant to the second sentence of Section 1(c)(iii)(C) above shall
cease if Executive becomes employed as a senior executive by a third party.
 
(e)     Liquidated Damages. The parties acknowledge and agree that damages which
will result to Executive for termination by the Company without Cause shall be
extremely difficult or impossible to establish or prove, and agree that the
Severance Payments shall constitute liquidated damages for any breach of this
Agreement by the Company through the Date of Termination.  Executive agrees
that, except for such other payments and benefits to which Executive may be
entitled as expressly provided by the terms of this Agreement or any applicable
benefit plan, such liquidated damages shall be in lieu of all other claims that
Executive may make by reason of termination of his employment or any such breach
of this Agreement and that, as a condition to receiving the Severance Payments,
Executive will execute a contingent mutual release of claims in a form
reasonably satisfactory to both the Company and Executive.



9



--------------------------------------------------------------------------------




(f)     Term of Employment. Unless Executive’s employment under this Agreement
is sooner terminated as a result of Executive’s termination in accordance with
the provisions of Section 1(c) above, Executive’s employment under this
Agreement shall be for a term (the “Service Term”) commencing on the Amended
Effective Date and ending on the fourth (4th) anniversary of the Amended
Effective Date; provided, however, that Executive’s employment under this
Agreement, and the Service Term, shall be automatically renewed for additional
one-year periods commencing on December 31, 2019 and, thereafter, on each
successive anniversary of such date unless either the Company or Executive
notify the other party in writing within ninety (90) days prior to any such
anniversary that it or he desires not to renew Executive’s employment under this
Agreement. All references herein to “Service Term” shall include any renewals
thereof on or after December 31, 2019.




(g)    Potential Six-Month Delay. Notwithstanding anything to the contrary in
this Agreement, no compensation or benefits, including without limitation any
Severance Payments or payments in respect of any LTIP Awards or Prior Awards in
connection with a Separation from Service, shall be paid to Executive during the
six (6)-month period following his Separation from Service to the extent that
the Company reasonably determines that Executive is a “specified employee”
(within the meaning of Code Section 409A) at the time of such Separation from
Service and that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Code Section
409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six (6)-month period (or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay to Executive
a lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such six (6)-month period, without interest thereon.
 
2.     Confidential Information; Proprietary Information, etc.
 
(a)     Obligation to Maintain Confidentiality. Executive acknowledges that any
Proprietary Information disclosed or made available to Executive or obtained,
observed or known by Executive as a direct or indirect consequence of his
employment with or performance of services for the Company or any of its
Affiliates during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which Executive is receiving Severance
Payments, are the property of the Company and its Affiliates.  Therefore,
Executive agrees that he will not at any time (whether during or after
Executive’s term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Board’s consent, unless and to the extent that (except as otherwise
provided in the definition of Proprietary Information) the aforementioned
matters become generally known to and available for use by the public other than
as a direct or indirect result of Executive’s acts or omissions to act.
Executive agrees to deliver to the Company at the termination of his employment,
as a condition to receipt of the next or final payment of compensation, or at
any other time the Company may request in writing (whether during or after
Executive’s term of employment), all Records which he may then possess or have
under his control. Executive further agrees that any property situated on the
Company’s or its Affiliates’ premises and owned by the Company or its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company or its Affiliates and their
personnel at any time with or without notice.  Nothing in this Section 2(a)
shall be construed to prevent Executive from using his general knowledge and
experience in future employment so long as Executive complies with this Section
2(a) and the other restrictions contained in this Agreement.
 

10



--------------------------------------------------------------------------------




(b)     Ownership of Property. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information  (whether or
not patentable) that relate to the Company’s or any of its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Executive (either solely or jointly with others) while employed
by the Company or any of its Affiliates (including any of the foregoing that
constitutes any Proprietary Information or Records) (“Work Product”) belong to
the Company or such Affiliate and Executive hereby assigns, and agrees to
assign, all of the above Work Product to the Company or such Affiliate.  Any
copyrightable work prepared in whole or in part by Executive in the course of
his work for any of the foregoing entities shall be deemed a “work made for
hire” under the copyright laws, and the Company or such Affiliate shall own all
rights therein. To the extent that any such copyrightable work is not a “work
made for hire,” Executive hereby assigns and agrees to assign to Company or such
Affiliate all right, title and interest, including without limitation, copyright
in and to such copyrightable work.  Executive shall promptly disclose such Work
Product and copyrightable work to the Board and perform all actions reasonably
requested by the Board (whether during or after Executive’s term of employment)
to establish and confirm the Company’s or its Affiliate’s ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments).  Notwithstanding anything contained in this Section 2(b) to
the contrary, the Company’s ownership of Work Product does not apply to any
invention that Executive develops entirely on his own time without using the
equipment, supplies or facilities of the Company or its Affiliates or
Subsidiaries or any Proprietary Information (including trade secrets), except
that the Company’s ownership of Work Product does include those inventions
that:  (i) relate to the business of the Company or its Affiliates or
Subsidiaries or to the actual or demonstrably anticipated research or
development relating to the Company’s business; or (ii) result from any work
that Executive performs for the Company or its Affiliates or Subsidiaries.
 
(c)     Third Party Information. Executive understands that the Company and its
Affiliates will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Affiliates’ part to maintain the confidentiality of such information and to
use it only for certain limited purposes.  During the term of Executive’s
employment and thereafter, and without in any way limiting the provisions of
Sections 2(a) and 2(b) above, Executive shall hold Third Party Information in
the strictest confidence and shall not disclose to anyone (other than personnel
of the Company or its Affiliates who need to know such information in connection
with their work for the Company or its Affiliates) or use, except in connection
with his work for the Company or its Affiliates, Third Party Information unless
expressly authorized by a member of the Board in writing.
 
(d)     Use of Information of Prior Employers, etc. Executive will abide by any
enforceable obligations contained in any agreements that Executive has entered
into with his prior employers or other parties to whom Executive has an
obligation of confidentiality.
 
(e)     Compelled Disclosure. If Executive is required by law or governmental
regulation or by subpoena or other valid legal process to disclose any
Proprietary Information or Third Party Information to any Person, Executive will
immediately provide the Company with written notice of the applicable law,
regulation or process so that the Company may seek a protective order or other
appropriate remedy.  Executive will cooperate fully with the Company and the
Company’s Representatives in any attempt by the Company to obtain any such
protective order or other remedy.  If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that Executive disclose Proprietary Information
or Third Party Information, and if Executive furnishes the Company with a
written opinion of reputable legal counsel acceptable to the Company confirming
that the disclosure of such Proprietary Information or Third Party Information
is legally required, then Executive may disclose

11



--------------------------------------------------------------------------------




such Proprietary Information or Third Party Information to the extent legally
required; provided, however, that Executive will use his reasonable best efforts
to ensure that such Proprietary Information is treated confidentially by each
Person to whom it is disclosed.
 
3.      Nonsolicitation.
 
(a)     Nonsolicitation. As long as Executive is an employee of the Company or
any Affiliate thereof, and for eighteen (18) months thereafter, Executive shall
not directly or indirectly through another entity: (i) induce or attempt to
induce any employee of the Company or any Affiliate to leave the employ of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any Affiliate and any employee thereof; (ii) hire or employ any
person who was an employee of the Company or any Affiliate at any time during
the nine (9)-month period immediately preceding the date of such Executive’s
termination; (iii) use any trade secret of the Company or its Affiliates to
solicit, induce, or encourage any customer, client, vendor, or other party doing
business with any member of the Company and its Affiliates to terminate its
relationship therewith or transfer its business from any member of the Company
and its Affiliates and Executive shall not initiate discussion with any such
person for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.
 
(b)     Acknowledgment. Executive acknowledges that in the course of his
employment with the Company and its Affiliates, he has and will become familiar
with the trade secrets and other Proprietary Information of the Company and its
Affiliates. It is specifically recognized by Executive that his services to the
Company and its Subsidiaries are special, unique and of extraordinary value,
that the Company has a protectable interest in prohibiting Executive as provided
in this Section 3, that money damages are insufficient to protect such
interests, that there is adequate consideration being provided to Executive
hereunder, that such prohibitions are necessary and appropriate without regard
to payments being made to Executive hereunder and that the Company would not
enter this Agreement with Executive without the restriction of this Section 3.
Executive further acknowledges that the restrictions contained in this Section 3
do not impose an undue hardship on him and, since he has general business skills
which may be used in industries other than that in which the Company and its
Subsidiaries conduct their business, do not deprive Executive of his
livelihood.  Executive further acknowledges that the provisions of this Section
3 are separate and independent of the other sections of this Agreement.
 
(c)      Enforcement, etc.  If, at the time of enforcement of Section 2 or 3 of
this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum duration, scope or geographical area reasonable under such
circumstances as determined by the court shall be substituted for the stated
period, scope or area.  Because Executive’s services are unique, because
Executive has access to Proprietary Information and for the other reasons set
forth herein, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Agreement.  Therefore, without limiting the
generality of Section 8(g), in the event of a breach or threatened breach of
this Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce, or prevent any violations of, the provisions hereof.
 
(d)     Submission to Jurisdiction.  The parties hereby: (i) submit to the
jurisdiction of any state or federal court sitting in California in any action
or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement; (ii) agree that all claims in respect of such action or proceeding
may be heard or determined in any such court; and (iii) agree not to bring any
action or proceeding arising out of or relating to Section 2 and/or 3 of this
Agreement in any other court.  The parties hereby waive any defense of

12



--------------------------------------------------------------------------------




inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
GENERAL PROVISIONS
 
4.    Definitions.
 
“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization, but excluding gains, losses or expenses associated with all
Unusual Items.


“Affiliate” of any Person means any other Person which directly or indirectly
controls, is controlled by or is under common control with such Person.
 
“Board” means the Company’s board of directors or the board of directors or
similar management body of any successor of the Company.
 
“Proprietary Information” means any and all data and information concerning the
business affairs of the Company or any of its Affiliates and not generally known
in the industry in which the Company or any of its Affiliates is or may become
engaged, and any other information concerning any matters affecting or relating
to the Company’s or its Affiliates businesses, but in any event Proprietary
Information shall include, any of the Company’s and its Affiliates’ past,
present or prospective business opportunities, including information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Affiliates businesses or industries, customers, customer lists, clients, client
lists, the prices the Company and its Affiliates obtain or have obtained from
the sale of, or at which they sell or have sold, their products, unit volume of
sales to past or present customers and clients, or any other information
concerning the business of the Company and its Affiliates, their manner of
operation, their plans, processes, figures, sales figures, projections,
estimates, tax records, personnel history, accounting procedures, promotions,
supply sources, contracts, know-how, trade secrets, information relating to
research, development, inventions, technology, manufacture, purchasing,
engineering, marketing, merchandising or selling, or other data without regard
to whether all of the foregoing matters will be deemed confidential, material or
important.  Proprietary Information does not include any information which
Executive has obtained from a Person other than an employee of the Company,
which was disclosed to him without a breach of a duty of confidentiality.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Records” means (i) any and all procedure manuals, books, records and accounts;
(ii) all property of the Company and its Affiliates, including papers, note
books, tapes and similar repositories containing Proprietary Information; (iii)
all invoices and commission reports; (iv) customer lists — partial and/or
complete; (v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi)
samples; (vii) promotional letters, brochures and advertising materials; (viii)
displays and display materials; (ix) correspondence and old or current proposals
to any former, present or prospective customer of the Company and its
Affiliates; (x) information concerning revenues and profitability and any other
financial conditions of the Company and its Affiliates; (xi) information
concerning the Company and its Affiliates which was input by Executive or at his
direction, under his supervision or with his knowledge, including on any floppy
disk, diskette, cassette or similar device used in, or in connection with, any
computer, recording devices or typewriter; (xii)

13



--------------------------------------------------------------------------------




data, account information or other matters furnished by customers of the Company
and its Affiliates; and (xiii) all copies of any of the foregoing data,
documents or devices whether in the form of carbon copies, photo copies, copies
of floppy disks, diskettes, tapes or in any other manner whatsoever.


“Unusual Items” means (i) restructurings, discontinued operations, extraordinary
items or events, and other unusual or non-recurring charges that are set forth
in management’s discussion and analysis of financial condition and results of
operations appearing or incorporated by reference in the Company’s Form 10-K for
the applicable year; (ii) a force majeure or other event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management; (iii) litigation (including attorneys’ fees and other
litigation expenses), judgments and/or settlements; (iv) changes in tax laws or
accounting standards required by generally accepted accounting principles or
changes in other such laws or provisions affecting reported results; (v)
expenses for brief transitional costs and severance arrangements related to the
termination of management; (vi) equity-based compensation expenses; (vii)
one-time gains or losses from the disposal or sale of assets; and (viii)
impairments of goodwill or other intangible assets.
  
5.      Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class United States
mail (postage prepaid, return receipt requested) or sent by reputable overnight
courier service (charges prepaid) or by facsimile to the recipient at the
address below indicated:
 
If to Executive:


Peter T. Dameris
26745 Malibu Hills Road
Calabasas, California 91301
Fax No.: (818) 880-0056


If to the Company:


26745 Malibu Hills Road
Calabasas, California 91301
Attn: Chief Legal Officer
Fax No.: (818) 517-1118
 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.
 
6.     Executive’s Representations and Warranties.  Executive represents and
warrants that he has full authority to enter into this Agreement and fully to
perform his obligations hereunder, that he is not subject to any non-competition
agreement, and that his past, present and anticipated future activities have not
and will not infringe on the proprietary rights of others, including, but not
limited to, proprietary information rights or interfere with any agreements he
has with any prior employee.  Executive further represents and warrants that he
is not obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, which would conflict with
or result in a breach of this Agreement or which would in any manner interfere
with the performance of his duties for the Company.
 

14



--------------------------------------------------------------------------------




7.     Code Section 409A.


(a)    General. To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. Notwithstanding any provision of
this Agreement to the contrary, if the Company determines that any compensation
or benefits payable under this Agreement may be subject to Code Section 409A and
related Department of Treasury guidance, the Company shall work in good faith
with Executive to adopt such amendments to this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Company determines are
necessary or appropriate to avoid the imposition of taxes under Section Code
Section 409A , including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Code Section 409A ,
and/or (ii) comply with the requirements of Code Section 409A and related
Department of Treasury guidance; provided, however, that this Section 7(a) shall
not create an obligation on the part of the Company to adopt any such amendment,
policy or procedure or take any such other action, nor shall the Company have
any liability for failing to do so.


(b)    Certain Reimbursements. To the extent that any payments or reimbursements
provided to Executive hereunder are deemed to constitute compensation to
Executive to which Code Section 409A would apply, such amounts shall be paid or
reimbursed to Executive reasonably promptly, but in no event later than December
31st of the year following the year in which the expense was incurred. The
amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
    
8.    General Provisions.
 
(a)           Expenses. Each party shall bear his or its own expenses in
connection with the negotiation and execution of this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(b)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
(c)           Complete Agreement. As of the Amended Effective Date, this
Agreement and those documents expressly referred to herein embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way,
including without limitation, the Original Agreement but excluding the Second
Amended and Restated Executive Change of Control Agreement between the Company
and Executive, dated concurrently herewith. Notwithstanding the foregoing, the
Original Agreement shall continue to govern the terms and conditions of all
compensation and benefits paid, provided or payable thereunder, including
without limitation the Prior Awards. Executive agrees that the Original
Agreement shall be superseded and of no further force or effect from and after
the Amended Effective Date. In the event that the Executive’s employment with
the Company is terminated prior to the Amended Effective Date, this Agreement
(including, without limitation, the immediately preceding sentence) shall have
no force or effect.

15



--------------------------------------------------------------------------------




 
(d)           Counterparts; Facsimile Transmission. This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement. Each party to
this Agreement agrees that it will be bound by its own electronic or telecopied
signature and that it accepts the electronic or telecopied signature of each
other party to this Agreement.
 
(e)           Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable and, provided further that, the rights and obligations of the Company
may be assigned to any Affiliate of the Company.
 
(f)     Choice of Law; Jurisdiction. All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.  The parties hereby: (i) submit to the jurisdiction of any
state or federal court sitting in California in any action or proceeding arising
out of or relating to Agreement; (ii) agree that all claims in respect of such
action or proceeding may be heard or determined in any such court; and (iii)
agree not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Executive hereby waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. The parties hereby agree that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner provided by law.
 
(g)           Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages and
costs (including attorney’s fees) caused by any breach of any provision of this
Agreement and to exercise all other rights existing in its favor. The parties
hereto agree and acknowledge that money damages may not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
 
(h)    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive.
 
(i)      Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is a Saturday, Sunday or holiday in the state
in which the Company’s chief executive office is located, the time period shall
be automatically extended to the business day immediately following, such
Saturday, Sunday or holiday.
 
(j)      Termination. This Agreement shall survive the termination of
Executive’s employment with the Company and shall remain in full force and
effect after such termination.
 

16



--------------------------------------------------------------------------------




(k)     No Waiver. A waiver by any party hereto of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
such party would otherwise have on any future occasion.  No failure to exercise
nor any delay in exercising on the part of any party hereto, any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and may be exercised singly or concurrently, and are not
exclusive of any rights or remedies provided by law.
 
(l)      Insurance.  The Company, at its discretion, may apply for and procure
in its own name for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
 
(m)      Offset.  Whenever the Company or any of its Subsidiaries is obligated
to pay any sum to Executive or any Affiliate or related person thereof pursuant
to this Agreement, any bona fide debts that Executive or such Affiliate or
related person owes to the Company or any of its Subsidiaries may be deducted
from that sum before payment, to the greatest extent permitted under applicable
law.


 (n)     Withholding.  The Company and its Subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
Subsidiaries to Executive any federal, state, provincial, local or foreign
withholding taxes, excise taxes, or employment taxes imposed with respect to
Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company, including, but
not limited to, wages, bonuses, dividends, the receipt or exercise of stock
options and/or the receipt or vesting of restricted stock.
 
(o)      Insurance and Indemnification.  For the period from the date of this
Agreement through at least the tenth anniversary of Executive’s termination of
employment from the Company, the Company shall maintain Executive as an insured
party on all directors’ and officers’ insurance maintained by the Company for
the benefit of its directors and officers on at least the same basis as all
other covered individuals and provide Executive with at least the same corporate
indemnification as it provides to the peer executives of the Company.


(p)     Clawback. All bonuses and equity awards granted and paid out under this
Agreement shall be subject to the provisions of any clawback, repayment or
recapture policy adopted by the Company, to the extent set forth in such policy,
but solely to the extent required to comply with applicable law (including
without limitation the Dodd-Frank Wall Street Reform and Consumer Protection
Act) or securities exchange listing standards and any rules or regulations
promulgated thereunder.
  



17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
 
ON ASSIGNMENT, INC.
 
 
 
 
 
By:
/s/ Jeremy M. Jones
 
Name:
Jeremy M. Jones
 
Title:
Chairman of the Board of Directors
 
 
 
 
 
/s/ Peter T. Dameris
 
 
PETER T. DAMERIS
 
 
 
 
 

 
 



18

